Citation Nr: 0123744	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $15,898.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1952 to April 1956.  
In May 2000, the St. Petersburg, Florida, Regional Office 
(RO) proposed to retroactively reduce the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of February 1, 1997 based upon his spouse's previously 
unreported earned income for the years 1997, 1998, and 1999.  
In July 2000, the RO implemented the proposed reduction.  In 
July 2000, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$15,898.00 and his appeal and waiver rights.  In August 2000, 
the veteran requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $15,898.00 upon its finding of bad 
faith.  The veteran has represented himself throughout this 
appeal.  

A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDING OF FACT

The veteran's failure to inform the VA of his spouse's 
receipt of earned income was not the result of an intent to 
seek an unfair advantage with knowledge of the likely 
consequences.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $15,898.00 is not precluded by 
fraud, misrepresentation, or bad faith on the veteran's part.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.965(b)(2) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2000, the RO proposed that the veteran's VA improved 
pension benefits be terminated retroactively as of February 
1, 1997 due to his spouse's receipt of earned income for the 
years 1997, 1998, and 1999.  In an undated written statement, 
the veteran's spouse acknowledged that the VA's information 
as to her earnings was correct.  In a June 2000 written 
statement, the veteran acknowledged that his spouse had been 
employed and the reported earnings arose from her employment.  
In July 2000, the RO effectuated the proposed reduction.  In 
July 2000, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$15,898.00.  In his June 2001 Appeal to the Board (VA Form 
9), the veteran acknowledged that he had been overpaid by the 
VA.  

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2000).  

In an undated written statement, the veteran's spouse 
conveyed that she had reported her earnings for the years 
1997, 1998, and 1999 to an unknown individual, presumably at 
the RO, who told her that "they would take care of it and 
make the necessary adjustments."  In his June 2001 Appeal to 
the Board (VA Form 9), the veteran advanced that he had 
"notified the VA in St. Petersburg of my wife's earnings in 
1998, but never heard anything from the VA."  

The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  The veteran and his wife 
acknowledge that she had earned income for the years 1997, 
1998, and 1999.  They advance that they attempted to inform 
the RO about the additional income to no avail.  It appears 
that the veteran was not provided with an annual Improved 
Pension Eligibility Verification Report (Veteran with 
Spouse), (VA Form 21-0516) for the years between 1995 and 
2000.  The Board observes that the veteran has not conducted 
himself with an apparent intent to seek an unfair advantage 
over the VA with knowledge of the likely consequences.  
Therefore, the Board concludes that the record does not 
establish an element of fraud, misrepresentation or bad faith 
towards the Government on the veteran's part as would 
preclude waiver of recovery of the overpayment of VA improved 
pension benefits as a matter of law.  


ORDER

Waiver of an overpayment of VA improved pension benefits in 
the amount of $15,898.00 is not precluded by a finding of 
fraud, misrepresentation of bad faith.  


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that a current financial status report from the 
veteran would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The veteran's request for waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$15,898.00 has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  
2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) are fully met.  

3.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $15,898.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2000) and each element 
of the of equity and good conscience 
standard.  

If the claim is denied, the veteran should be provided with a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

